Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 16, 2018

The Court of Appeals hereby passes the following order:

A19A0050. BERTHA SULLIVAN v. THE STATE.

      In 2012, Bertha Sullivan pleaded guilty to four counts of financial identity
fraud, two counts of forgery in the first degree, and three counts of felony theft by
conversion. The trial court sentenced Sullivan to a total of twenty years of probation
along with restitution and costs. Sullivan’s probation was subsequently revoked in
full in January 2017. Thereafter, Sullivan filed a “Motion to Reduce/Modify
Sentence.” The trial court denied Sullivan’s motion and she filed this direct appeal.
We, however, lack jurisdiction.
      In construing pleadings, substance controls over nomenclature. Kuriatnyk v.
Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010). In her “Motion to Modify
Sentence,” Sullivan raises several challenges to the revocation of her probation.
Because the underlying subject matter of Sullivan’s appeal is the revocation of her
probation, she was required to file an application for discretionary appeal to obtain
review in this Court. See OCGA § 5-6-35 (a) (5), (b); Jones v. State, 322 Ga. App.
269, 269, n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105, 105 (485
SE2d 214) (1997). Her failure to do so deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/16/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.